Citation Nr: 1757108	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right old healed distal styloid process of radius wrist fracture residuals with arthralgia and degenerative changes.

2.  Entitlement to a compensable rating for healed left femur fracture.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a lumbar spine disability.

4.  Entitlement to service connection for a lumbar spine disability, claimed as degenerative disk disease and herniated disks.

5.  Entitlement to service connection for radiculopathy, lower extremities.

6.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a bilateral hip/pelvis disability.

7.  Entitlement to service connection for a bilateral hip disability, claimed as osteoarthritis.

8.  Entitlement to service connection for a bilateral knee disability, claimed as osteoarthritis

9.  Entitlement to service connection for a bilateral ankle disability, claimed as osteoarthritis

10.  Entitlement to service connection for a bilateral foot disability, claimed as osteoarthritis.

11.  Entitlement to service connection for diabetes mellitus type 2.

12.  Entitlement to service connection for diabetic neuropathy, upper extremities.

13.  Entitlement to service connection for diabetic neuropathy, lower extremities.

14.  Entitlement to service connection for diabetic nephropathy.

15.  Entitlement to service connection for hypertensive cardiovascular disease.

16.  Entitlement to service connection for a heart disability, claimed as sick sinus syndrome and permanent pacemaker.

17.  Entitlement to service connection for dizziness, to include loss of consciousness.

18.  Entitlement to service connection for headaches.

19.  Entitlement to service connection for blurred vision.

20.  Entitlement to service connection for chest pain.

21.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a stomach disability.

22.  Entitlement to service connection for hiatal hernia status post repair surgery.

23.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

24.  Entitlement to service connection for tinnitus.

25.  Entitlement to service connection for bilateral hearing loss.

26.  Entitlement to service connection for an acquired psychiatric disorder, claimed as generalized anxiety disorder and major depressive disorder.

27.  Entitlement to service connection for sleep apnea.

28.  Entitlement to special monthly compensation based on the need of aid and attendance of another person or by reason of being housebound.

29.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a lumbar spine disability, radiculopathy of the lower extremities, and an acquired psychiatric disorder, entitlement to SMC, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent evidence does not show that the Veteran has ankylosis of the right wrist.

2.  The evidence shows that the Veteran has functional loss (limited extension) of his left thigh due to pain, but the weight of the evidence does not show impairment of the femur, hip ankylosis, a flail hip joint, or compensable limitation of hip flexion.

3.  A March 1974 rating decision denied service connection for back, pelvis, and stomach disabilities.  The Veteran appealed the March 1974 rating decision with a notice of disagreement (NOD), and VA, in a June 1974 letter, requested clarification of the NOD.  Thereafter, in July 1974, the Veteran submitted a statement that limited to the issue of entitlement to nonservice-connected pension (noting the "reason of this appeal or hearing is that I can't work").  

4.  Since the March 1974 denial, VA has received new and material evidence related to the back and stomach disabilities, but has not received new and material evidence related to the hip disability.

5.  The weight of the evidence is against a finding that the Veteran's current bilateral knee disability first manifested in service, is otherwise related to service, or is secondary to a service-connected disability.

6.  The weight of the evidence is against a finding that the Veteran's current ankle disability first manifested in service, is otherwise related to service, or is secondary to a service-connected disability.

7.  The weight of the evidence is against a finding that the Veteran's current bilateral foot disability first manifested in service, is otherwise related to service, or is secondary to a service-connected disability.

8.  The weight of the evidence is against a finding that the Veteran's diabetes first manifested in service or is otherwise related to service.

9.  The weight of the evidence is against a finding that the Veteran's diabetic neuropathy of the upper and lower extremities first manifested in service or is otherwise related to service.

10.  The weight of the evidence is against a finding that the Veteran's diabetic nephropathy first manifested in service or is otherwise related to service.

11.  The weight of the evidence is against a finding that the Veteran's hypertension first manifested in service or is otherwise related to service.

12.  The weight of the evidence is against a finding that the Veteran's heart disability first manifested in service or is otherwise related to service.

13.  The weight of the evidence is against a finding that the Veteran's reported episode of headache, dizziness, blurred vision, chest Pain, and loss of consciousness is related to service.

14.  The weight of the evidence is against a finding that the Veteran's gastroesophageal disability first manifested in service or is otherwise related to service.

15.  The weight of the evidence is against a finding that the Veteran has tinnitus.

16.  The weight of the evidence is against a finding that the Veteran's hearing loss first manifested in service or is otherwise related to service.

17.  The weight of the evidence is against a finding that the Veteran's sleep apnea first manifested in service or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a right wrist fracture with arthralgia and degenerative changes have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5003, 5214-5215 (2017).

2.  The criteria for a rating of 10 percent, but not higher, for residuals of a left femoral fracture have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5250-5255 (2017).

3.  The March 1974 denial of service connection for back, hip, and stomach disabilities became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) (2017).

4.  New and material evidence has been received to reopen the previously denied claims for back and stomach disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  New and material evidence has not been received to reopen the previously denied claim for a hip disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

8.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

9.  The criteria for service connection for diabetes have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

10.  The criteria for service connection for diabetic neuropathy of the upper and lower extremities have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

11.  The criteria for service connection for diabetic nephropathy have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

12.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

13.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

14.  The criteria for service connection for an episode of headache, dizziness, blurred vision, chest pain, and loss of consciousness have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

15.  The criteria for service connection for hiatal hernia status post-surgical repair have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

16.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

17.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


18.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

19.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in April 2014, August 2014, and November 2014, prior to the initial adjudication of his claim.  In addition, the identified, pertinent treatment records have been obtained and considered.  See 08/14/2014 VCAA Notice Acknowledgement (marking the box that there is no other information or evidence to give VA and requesting a decision as soon as possible).

The Veteran underwent VA examinations in April/May 2014 to determine the nature, etiology, and severity of his claimed disabilities.  With regard to the increased rating claims, there is no argument or indication that these examinations are inadequate or that their findings do not reflect the current nature or severity of the Veteran's disabilities.  With regard to the service connection claims, 
VA opinions were obtained.  Except for the issue being remanded, the Board finds that new opinions are not necessary, for reasons discussed in detail below.  As such, the Board will proceed to the merits. 

II.  Analysis

A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

1. Right Wrist

From the date a claim was filed for increased compensation, the Veteran service-connected residuals of a right wrist fracture with arthralgia and degenerative changes has been rated as 10 percent disabling, under DC 5003-5215.

DC 5003 pertains to degenerative arthritis and provides for a rating of 10 percent for cases where there is X-ray evidence of arthritis but limitation of motion of the specific joints involved in noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  

DC 5215 provides a single rating of 10 percent for limitation of motion of the wrist (major or minor), specifically, for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  Id.  

For the Veteran to be entitled to a rating in excess of 10 percent, the evidence would need to show that he has ankylosis of the wrist.  Id., DC 5214.

A May 2014 VA examination shows a diagnosis of old healed distal styloid process of radius wrist fracture residuals, with arthralgia and degenerative changes.  The Veteran reported pain during cold weather.  He denied flare-ups at the evaluation.  On range of motion examination, the Veteran had right wrist palmar flexion to 
65 degrees (same degree notation with pain) and wrist dorsiflexion to 60 degrees with pain at 55 degrees.  Range of motion for the left wrist was normal.  There was no additional limitation of motion after repetitive-use testing.  The examination report specifically reflects no ankylosis of either wrist joint.  There was additional functional impairment in the form of pain on movement on the right.  As to functional impact, the examiner indicated that the Veteran was limited to sedentary jobs, with restrictions on carrying, lifting, pushing, and pulling.

The Board finds that this competent evidence weighs against a finding of ankylosis (or its analog) for a compensable rating under DC 5215.  Nonetheless, the evidence supports a rating of 10 percent per DC 5003, as there is evidence of arthritis and limited motion of the wrist.  This compensation is level is in effect and more nearly approximates the Veteran's right wrist disability picture.  In sum, a rating in excess of 10 percent is not warranted as the evidence shows that the Veteran does not have ankylosis of the wrist.  In view of such competent and probative evidence, the Board the Veteran's claim for a higher rating for his service-connected right wrist is denied.

2. Left Femur

The Veteran's is service-connected for residuals of a left femoral fracture, rated as noncompensable under DC 5255.

DC 5255 pertains to impairment of the femur and provides for multiple ratings based on evidence of fracture with nonunion, or malunion.  38 C.F.R. § 4.71a.

A May 2014 VA examination shows diagnoses of healed left femur fracture (service-connected) and healed bilateral pubic bone fracture (nonservice-connected).  As noted by the examiner, the bilateral pubic bone fracture was related to a 1971 motor vehicle accident (post-service).  The Veteran reported that, at present, he has dull type pain at the hip, worst during cold weather days.  He denied flare up at this examination.  The examination report shows a negative finding for ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  Range of motion for the left hip was flexion to 110 degrees, with evidence of painful motion at 65 degrees, and extension greater than five degrees, with pain at five degrees.  Range of motion for the right hip was flexion to 110 degrees, with evidence of painful motion at 70 degrees, and extension greater than five degrees, with pain at five degrees.  For both hips, the examination report reflects negative findings for abduction lost beyond 10 degrees, adduction limited such that the Veteran cannot cross legs, and rotation limited such that the Veteran cannot toe-out more than 15 degrees.

The Board finds that the above competent evidence does not more nearly approximate the criteria for a compensable rating under DC 5255, as the competent evidence shows a healed fracture with no evidence of nonunion or malunion.  

Nevertheless, the Board finds that a rating of 10 percent is warranted, as there is evidence that painful motion results in thigh extension limited 5 degrees.  Id., 
DC 5251; 38 C.F.R. §§ 4.40, 4.45, 4.59.  A higher rating is not available under DC 5251 as this is the sole rating provided by that DC.

Separate ratings are not warranted under the other diagnostic codes for the hip and thigh, as there is no evidence that the Veteran has hip ankylosis, a flail hip joint, or limitation of hip flexion (so as to warrant a compensable rating).  See id., DCs 5250-5254.

In sum, the Board finds that a rating of 10 percent is warranted for the Veteran's service-connected left femur disability, based on evidence of limited thigh extension due to pain.  A higher or separate ratings, however, are not warranted.

B. Previously Denied Claims

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

The Veteran has raised the issues of service connection for lumbar spine, bilateral hip, and gastroesophageal disabilities.  A review of the record reveals that a March 1974 rating decision denied service connection for back, pelvis, and stomach disabilities.  The Veteran appealed the March 1974 rating decision with a notice of disagreement (NOD).  VA found his NOD to be unclear as to which issue the Veteran wished to appeal and, in a June 1974 letter, requested clarification from the Veteran of the NOD.  Thereafter, in July 1974, the Veteran submitted a statement that limited to the issue of entitlement to nonservice-connected pension (noting the "reason of this appeal or hearing is that I can't work").  He stated that he cannot do any prolonged standing, jumping, running or walking and take many pills.  In response, VA issued a statement of the case in July 1974 only addressing the issue of entitlement to nonservice-connected pension.  As such, the March 1974 became final as the back, stomach, and pelvis issues.

1. Back

The March 1974 rating decision indicates that the Veteran was found to have scoliosis, lumbar S1, and lumbarization, vertebrae S1, during service.  A review of service treatment records confirms this finding.  The relevant treatment note (Narrative Summary of hospitalization) shows a finding that these diagnoses preexisted service.  See 12/27/2013 VBMS, STR - Medical, at 12.  The Veteran's October 1968 separation examination shows a negative finding for back abnormalities.  Similarly, at separation, the Veteran denied a history of recurrent back pain on report of medical history.  A November 1974 VA examination indicates that the Veteran injured his back in a 1971 motor vehicle accident, post-service.  

Since the March 1974 denial, VA has received new and material evidence related to a back disability.  Significantly, the Veteran underwent a VA examination in May 2014 and a VA examiner issued an opinion regarding the etiology of the Veteran's current lumbar spine disability.  Additionally, a review of the record reveals an August 1976 VA examination, where the Veteran reported a history of low back pain since service.  This new evidence relates to an unestablished element of the previously denied claim (namely, the nexus element) and is therefore material.  As new and material evidence has been received, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).  

2. Hip/Pelvis

The March 1974 rating decision considered the issues of service connection for hip and pelvis disabilities.  Service connection was established for a healed fracture of the left femur.  However, the RO denied service connection for residuals of a pelvis fracture, which was found to be associated with a post-service motor vehicle accident.

A May 2014 VA examination shows a diagnosis of residuals of a healed left and right pubic bone fractures, described as degenerative changes, antalgic gait, asymmetrical rotation, focal expansion, and deformity.  This diagnosis indicates that the Veteran's arthritis is related to his bilateral pelvis fracture.  As such, the present claim of service connection for osteoarthritis of both hips entails a request to reopen the previously denied claim of service connection for a pelvis disability.

Since the March 1974 denial, VA has not received new and material evidence related to the bilateral hip/pelvis disability.  Rather, the new evidence reaffirms the finding that the Veteran's diagnosed bilateral pelvis disability is related to a post-service motor vehicle accident, not to service.  Specifically, a May 2014 VA opinion stated that the claimed bilateral hip disability, diagnosed as osteoarthritis, is a residual of the post-service pelvis fracture.  This is a previously established fact, and no new evidence to the contrary has been received.  As such, the Board has no choice but to deny the Veteran's request to reopen the previously denied claim.

3. Stomach

The March 1974 rating decision indicates that the Veteran complained of left lower quarter abdominal pain, diagnosed as left renal colic, in service.  The rating decision also noted that the Veteran reported a history of schistosomiasis prior to service, but his induction examination was negative of residuals of schistosomiasis.  The rating decision further indicated that a VA examination had been negative for any stomach abnormality.  Thus, it appears that the RO denied service connection based on a finding that the Veteran did not have a current stomach disability.

Since the March 1974 denial, VA has received new and material evidence related to a stomach disability.  Significantly, a May 2014 VA examination shows a current diagnosis of GERD, and a VA examiner has issued an opinion regarding the etiology of the current gastroesophageal disability.  This new evidence relates to an unestablished element of the previously denied claim (namely, the element a current disability) and is therefore material.  As new and material evidence has been received, the claim is reopened.  See 38 U.S.C. §5108; 38 C.F.R. §3.156(a).  


C. Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

1. Bilateral Knee Disability, claimed as Osteoarthritis

The Veteran raised the issue of a bilateral knee disability via a December 2013 private medical report that shows a diagnosis of osteoarthritis of the knees.

A May 2014 VA examination shows a diagnosis of mild degenerative changes of the knee joints.  VA treatment records document a history of osteoarthrosis, unspecified whether generalized or localized, other specified sites.  See problem list in 01/12/2015 VBMS, CAPRI, at 226.  As such, the competent evidence shows a current bilateral knee disability.

Service treatment records are silent for knee injuries or symptoms.  The Veteran's October 1968 separation examination is negative for knee abnormalities, and the Veteran denied a history of arthritis or trick/locked knee.  VA examinations from 1974 are silent for knee disabilities.  The Board finds that such break a continuity of symptoms related to arthritis.  See 38 C.F.R. § 3.303(b).

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence (such as post-service accident), and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The May 2014 VA examiner indicated that there is no evidence of record that could correlate with onset during active service.  The examiner did not address whether the current disability is otherwise related to service.  A remand for a new opinion, however, is not warranted as the competent evidence of record fails to establish such a possibility.  The Veteran has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his knee disability is related to service.  A VA examiner has reviewed the record and concluded that there is no indication to that effect.  Similarly, the Veteran has not submitted any argument or evidence to show that his current knee disability is secondary to his service-connected right hip disability.  

In sum, the evidence shows that the Veteran's current knee disability first manifested many years after service, and there is no indication that it is related to an event in service or secondary to a service-connected disability.  As such, the Board finds that the Veteran's claim of service connection is denied.

2. Bilateral Ankle Disability, claimed as Osteoarthritis

The Veteran raised the issue of a bilateral ankle disability via a November 2013 private medical report that shows a diagnosis of osteoarthritis of the ankles.  A May 2014 VA examination shows a diagnosis of healed old fracture of the medial malleolus tip, left side.  The Board finds that this is competent evidence of a current bilateral ankle disability.

Service treatment records are silent for ankle injuries or symptoms.  The Veteran's October 1968 separation examination is negative for ankle abnormalities.  
VA examinations from 1974 are similarly silent for ankle disabilities.  The Board finds that such break a continuity of symptoms related to arthritis.  See 38 C.F.R. § 3.303(b).

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence (such as post-service accident), and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The May 2014 VA examiner indicated that there is no evidence of record that could correlate with onset during active service.  The examiner did not address whether the current disability is otherwise related to service.  A remand for a new opinion, however, is not warranted as the competent evidence of record fails to establish such a possibility.  The Veteran has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his ankle disability is related to service.  A VA examiner has reviewed the record and concluded that there is no indication to that effect.  Similarly, the Veteran has not submitted any argument or evidence to show that his current ankle disability is secondary to his service-connected right hip disability.  

In sum, the evidence shows that the Veteran's current ankle disability first manifested many years after service, and there is no indication that it is related to an event in service or secondary to a service-connected disability.  As such, the Board finds that the Veteran's claim of service connection is denied.

3. Bilateral Foot Disability, claimed as Osteoarthritis

The Veteran raised the issue of a bilateral foot disability via a December 2013 private medical report that shows a diagnosis of osteoarthritis of the feet.
  A May 2014 VA examination shows a diagnosis of bilateral plantar fasciitis.  The Board finds this to be competent evidence of a current bilateral foot disability. 

Service treatment records are silent for foot injuries, and the Veteran's October 1968 separation examination is negative for ankle abnormalities.  The Veteran did report a history of foot trouble in his report of medical history at separation.  Nevertheless, as mentioned, service treatment records and lay (contemporary or subsequent) evidence do not shed light on such reported symptoms.  Furthermore, VA examinations from 1974 are silent for foot disabilities.  At the May 2014 VA examination, the Veteran indicated that he developed bilateral foot pain at the plantar area "several years ago."  This suggests that the current disability had its onset many years after service.  The Board finds that this evidence weighs against a continuity of symptoms related to arthritis.  See 38 C.F.R. § 3.303(b).  There is no argument or indication that these symptoms are a continuation or are otherwise related to the "foot trouble" reported at the time of separation from service.

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence (such as post-service accident), and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The May 2014 VA examiner indicated that there is no evidence of record that could correlate with onset during active service.  The examiner did not address whether the current disability is otherwise related to service.  A remand for a new opinion, however, is not warranted as the competent evidence of record fails to establish such a possibility.  The Veteran has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his foot disability is related to service.  Rather, he has indicated that his current foot disability started in the recent past, rather than in service. A VA examiner has reviewed the record and concluded that there is no indication to that effect.  Similarly, the Veteran has not submitted any argument or evidence to show that his current foot disability is secondary to his service-connected right hip disability.  

In sum, the evidence shows that the Veteran's current foot disability first manifested many years after service, and there is no indication that it is related to an event in service or secondary to a service-connected disability.  As such, the Board finds that the Veteran's claim of service connection is denied.

4. Diabetes

A May 2014 VA examination shows a history and diagnosis of diabetes mellitus type 2 since 1994.  The Board finds that this is competent evidence of a current disability.

Diabetes is one the diseases associated with exposure to herbicide agents and subject to presumptive service connection.  In this case, there is no argument or indication that the Veteran served in Vietnam or Korea.  In fact, his DD Form 214 indicates that the Veteran did not have any foreign service.  As such, presumptive service connection for diabetes is not for consideration in this case.

There is also no argument or indication that the Veteran was otherwise (in fact) exposed to herbicide agents.  Indeed, he has not put forward any specific argument as to how his diabetes is related to service.

Service treatment records are silent for diabetes in service.  As noted in the May 2014 VA examination report, the Veteran diabetes was diagnosed in 1994.

The May 2014 VA examiner opined that the Veteran's diabetes is less likely than not related to service.  For her rationale, the examiner noted that the Veteran's service treatment records were negative for laboratory results that fulfill the criteria for a diagnosis of diabetes during service.  Rather, the criteria were met in 1994.

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence, and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The weight of the competent and probative evidence shows that the Veteran's diabetes first manifested in 1994, many years after service.  Furthermore, he has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his diabetes is related to service.  A VA examiner has considered this aspect and concluded that the Veteran's current disability is less likely than not related to service.  The Board finds that the VA opinion is adequate, as it shows adequate consideration of the limited evidence submitted in this case.  As such, the weight of the evidence is against a finding that the Veteran's diabetes is related to service.  The criteria for service connection have not been met, and the claim must be denied.

5. Diabetic Neuropathy, Upper and Lower Extremities

A May 2014 VA examination shows a history and diagnosis of diabetic peripheral neuropathy since September 2008.  On examination, the Veteran had symptoms of peripheral neuropathy in both the upper and lower extremities, bilaterally.  As such, the competent evidence shows a current disability of the upper and lower extremities.

The May 2014 VA examiner opined that the Veteran's peripheral neuropathy is less likely than not related to service.  The examiner noted the Veteran's negative history for herbicide, toxic, or radioactive exposure and indicated that the Veteran's peripheral neuropathy was clearly secondary to his diabetes and the associated metabolic changes produced by such.

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence (such as laboratory tests), and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The weight of the competent and probative evidence shows that the Veteran's peripheral neuropathy first manifested many years after service.  Furthermore, he has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his peripheral neuropathy is related to service.  A VA examiner has considered this aspect and concluded that the Veteran's current disability is less likely than not related to service.  The Board finds that the 
VA opinion is adequate, as it shows adequate consideration of the limited evidence submitted in this case.  As such, the weight of the evidence is against a finding that the Veteran's peripheral neuropathy is directly related to service.  Rather, the evidence shows that the peripheral neuropathy is secondary to his nonservice-connected diabetes.  The criteria for direct or secondary service connection have not been met, and the claim must be denied. 

6. Diabetic Nephropathy

A May 2014 VA examination shows a history and diagnosis of diabetic nephropathy since 2005.  The VA examination report identifies the Veteran's diabetic nephropathy as a complication of his diabetes.  The competent evidence shows a current nephropathy disability.

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence, and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The weight of the competent and probative evidence shows that the Veteran's diabetic nephropathy first manifested many years after service.  Furthermore, he has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his diabetic nephropathy is related to service.  
A VA examiner has not considered the etiology of the Veteran's diabetic nephropathy.  Such an opinion, however, is not necessary in this case, as the evidence supports a finding that the Veteran's nephropathy is secondary to his nonservice-connected diabetes, and there is no argument or evidence to the contrary.  The criteria for direct or secondary service connection have not been met, and the claim must be denied. 

7. Hypertension

A current diagnosis of hypertension is shown by the VA treatment.  

Service treatment records are silent for hypertension.  The Veteran's August 1968 separation examination shows a blood pressure reading of 124/88.  A VA examination from November 1973(for an unrelated claim) shows a blood pressure reading of 120/80.

As noted by a May 2014 VA heart examiner, the Veteran's hypertension was diagnosed in 1999.  The examiner opined that the Veteran's hypertension is less likely than not related to service.  The examiner noted the Veteran's negative history for hypertension prior to 1999.  The Board finds such evidence weighs against a continuity of symptoms.  See 38 C.F.R. § 3.303(b).

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence, and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The weight of the competent and probative evidence shows that the Veteran's diagnosed heart disability first manifested many years after service.  Furthermore, he has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his hypertension is related to service.  
A VA examiner has considered this aspect and concluded that the Veteran's current disability is less likely than not related to service.  The Board finds that the 
VA opinion is adequate, as it shows adequate consideration of the limited evidence submitted in this case.  As such, the weight of the evidence is against a finding that the Veteran's hypertension is directly related to service.  The criteria for service connection have not been met, and the claim must be denied. 

8. Heart Disability

A May 2014 VA examination shows diagnoses of implanted cardiac pacemaker and atrial fibrillation.  As noted by the examiner, the Veteran experienced a syncope in 2010, an echocardiogram revealed a pulse during sleep, and a pacemaker was implanted.  Then, in December 2013, it was found that the Veteran had had a paroxysmal atrial fibrillation event.  The examiner indicated that these conditions did not qualify within the generally-accepted medical definition of ischemic heart disease.  However, the Board finds that such competent evidence does reflect a current heart disability.  VA treatment records add that the pacemaker is secondary to sick sinus syndrome.  See 01/12/2015 VBMS, CAPRI, at 235.

At the outset, the Board finds that presumptive service connection due to herbicide exposure is not for application here, as the Veteran did not serve in Vietnam or Korea, and his heart disability is not considered to be ischemic heart disease.  See DD Form 214.

Service treatment records are silent for heart treatment or symptoms.  The Veteran's August 1968 separation examination is negative for any heart abnormalities.  Similarly, his report of medical history at separation shows a negative report of palpitation or pounding heart, or high or low pressure.  There is no argument or indication that the Veteran had heart symptoms prior to the 2010 syncope.  

The May 2014 VA examiner opined that the Veteran's sick sinus syndrome is less likely than not related to service.  The examiner noted the Veteran's negative history for heart symptoms prior to 1999, when he was diagnosed with hypertension.

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence, and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The weight of the competent and probative evidence shows that the Veteran's diagnosed heart disability first manifested many years after service.  Furthermore, he has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his heart disability is related to service.  
A VA examiner has considered this aspect and concluded that the Veteran's current disability is less likely than not related to service.  The Board finds that the 
VA opinion is adequate, as it shows adequate consideration of the limited evidence submitted in this case.  As such, the weight of the evidence is against a finding that the Veteran's current heart disability is directly related to service.  The criteria for service connection have not been met, and the claim must be denied. 

9. Episode of Headache, Dizziness, Blurred Vision, Chest Pain, and Loss of Consciousness

A November 2013 private medical report from Dr. C.M.Q. indicates that, about three years earlier, the Veteran experienced a sudden episode of headache, dizziness, blurred vision, chest pain, and loss of consciousness, for which he was admitted to the VA medical facility in San Juan.  

Based on this assertion, the RO developed separate issues of service connection for dizziness (to include loss of consciousness), headaches, blurred vision, and chest pain.  It is clear that the aforementioned episode refers to the 2010 syncope referenced above, which resulted in an implanted permanent pacemaker.  There is no argument or indication that the reported symptoms are associated with a disability other than the diagnosed heart disability discussed above.

As discussed above, service connection has not been established for the underlying heart disability, and there is no indication that the Veteran's reported episode of dizziness, loss of consciousness, headache, blurred vision, and chest pain is attributable to a different disability, the Board finds that the criteria for service connection have not been met with regard to these separately-adjudicated issues.

10. Hiatal Hernia Status Post Repair Surgery and GERD.

The Veteran raised the issue of hiatal hernia and GERD via a December 2013 private medical report that shows diagnoses of hiatal hernia status post repair surgery and GERD.

A May 2014 VA examination shows a diagnosis of GERD since 1999.  The examination report, however, is silent regarding the claimed hiatal hernia.  Although the evidence suggests a history of surgery to repair a hiatal hernia, the record fails to show current symptoms related to such a history.  To the extent that they exist, they are considered to be associated with the diagnosed GERD.  The Board finds such competent evidence establishes current diagnoses of status post hiatal hernia repair and GERD.  

As noted in a March 1974 rating decision, service treatment records show that the Veteran complained of left lower quarter abdominal pain, diagnosed as left renal colic, in February 1967.  At the time of his October 1968 separation examination, the Veteran reported a history of stomach, liver, or intestinal trouble, as well as gall bladder trouble or gall stones.  The separation examination shows a negative finding for any such abnormalities.  VA examinations from 1974 are similarly silent for a gastroesophageal disability.  As noted, the May 2014 VA examination establishes that the Veteran's GERD first manifested in 1999.  The Board finds that these pieces of competent and probative evidence weigh against a finding of continuing symptoms.

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence, and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The May 2014 VA examiner indicated that service treatment records are negative for a diagnosis of, or treatment for, GERD.  

The examiner did not address whether the current disability is otherwise related to service.  A remand for a new opinion, however, is not warranted as the competent evidence of record fails to establish such a possibility.  The Veteran has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his GERD is related to service.  A VA examiner has reviewed the record and concluded that there is no indication to that effect.  Further, the evidence establishes that the GERD first manifested many years after service.

In sum, the evidence shows that the Veteran's current GERD first manifested many years after service, and there is no indication that it is related to an event in service.  Regarding the hiatal hernia, there is no evidence that the Veteran's history of hiatal hernia, with surgical repair, has resulted in any current symptoms, separate and distinguishable from the diagnosed GERD.  As such, the Board finds that service connection for a gastroesophageal disability is denied.

11. Tinnitus

A November 2013 private medical report from Dr. C.M.Q. indicates that the Veteran had complaints of bilateral tinnitus.  Nevertheless, at a May 2014 VA examination, the examiner indicated that the Veteran did not report recurrent tinnitus.  The May 2014 VA examination was conducted by an audiologist and focused on the Veteran's claimed hearing loss and tinnitus.  In contrast, the report from Dr. C.M.Q. is overbroad in its summary of the Veteran's medical history.  As such, the Board finds that the May 2014 VA examination has more probative value and it is given more weight.

The Veteran has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his claimed tinnitus is related to service.

Based on the above, the Board finds that the evidence fails to establish a current diagnosis of tinnitus.  As such, the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The Board notes that, were it to find the presence of a current tinnitus disability, the outcome would be the same, as there is no competent evidence that the claimed tinnitus began in, or is related to, service.

12. Hearing Loss

A May 2014 VA examination shows a bilateral (sensorineural) hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

The Veteran's October 1966 enlistment examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
20
LEFT
10
15
10
10
10

In contrast, his August 1968 separation examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
n/a
10
LEFT
15
10
15
n/a
10

The Veteran's DD-214 indicates that his military occupational specialty was unit supply specialist.  There is no argument or indication that he served in combat.

The May 2014 VA examiner opined that the Veteran's hearing loss is less likely than not related to service.  In her rationale, the examiner noted that the Veteran had normal hearing at enlistment at separation and that hearing loss was first documented in January 2010, more than forty years after service, with no complaints of hearing prior to that.  The examiner concluded that the Veteran's current hearing loss is highly likely related to the aging process.  The Board finds that this 2014 VA examination report is given much weight as it reflects consideration of the Veteran's service and post-service history, a physical examination, and a rationale supporting the opinion provided.

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence, and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The evidence shows that the Veteran's hearing loss first manifested many years after service.  Furthermore, he has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his hearing loss is related to service.  A VA examiner has considered this aspect and concluded that the Veteran's current disability is less likely than not related to service.  The Board finds that the VA opinion is adequate, as it shows adequate consideration of the limited evidence submitted in this case.  As such, the weight of the evidence is against a finding that the Veteran's hearing loss is directly related to service.  All of the criteria for service connection for bilateral hearing loss have not been met, and the claim must be denied. 

13. Sleep Apnea

A May 2014 VA examination shows a diagnosis of sleep apnea since an August 2010 sleep study.  As such, a current disability is established by competent evidence. 

Service treatment records are silent for sleep apnea.  The Veteran's August 1968 report of medical history at separation shows a negative report of sleep issues.

The May 2014 VA examiner opined that the Veteran's sleep apnea is less likely than not related to service.  The examiner noted the Veteran's negative history for symptoms, diagnosis, or treatment in service.

A November 2013 private medical report from Dr. C.M.Q. (discussing the Veteran's overall disability picture) indicates that the Veteran presents medical conditions more probably than not related to his performance during military service.  This opinion is vague, does not show adequate consideration of the pertinent facts and evidence, and lacks a medical rationale.  As such, this opinion lacks probative value and is of little to no weight.

The evidence shows that the Veteran's sleep apnea first manifested many years after service.  Furthermore, he has not submitted any argument or evidence (other than the November 2013 private medical report) to show that his sleep apnea is related to service.  A VA examiner has considered this aspect and concluded that the Veteran's current disability is less likely than not related to service.  The Board finds that the VA opinion is adequate and deserving of weight, as it shows adequate consideration of the limited evidence submitted in this case.  As such, the weight of the evidence is against a finding that the Veteran's sleep apnea is directly related to service.  The criteria for service connection have not been met, and the claim must be denied. 


ORDER

A rating in excess of 10 percent for right old healed distal styloid process of radius wrist fracture residuals with arthralgia and degenerative changes is denied.

A rating of 10 percent, but not higher, for healed left femur fracture is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a back disability is granted.

No new and material evidence having been received, the petition to reopen the claim of service connection for a bilateral hip disability is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for a stomach disability is granted.

Service connection for a bilateral knee disability is denied.
 
Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for diabetes mellitus type 2 is denied.

Service connection for diabetic neuropathy, upper extremities, is denied.

Service connection for diabetic neuropathy, lower extremities, is denied.

Service connection for diabetic nephropathy is denied.

Service connection for hypertensive cardiovascular disease is denied.

Service connection for a heart disability is denied.

Service connection for dizziness, to include loss of consciousness, is denied.

Service connection for headaches is denied.

Service connection for blurred vision is denied.

Service connection for chest pain is denied.

Service connection for hiatal hernia status post repair surgery is denied.

Service connection for gastroesophageal reflux disease (GERD) is denied.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for sleep apnea is denied.


REMAND

Lumbar Spine

The Veteran raised the issue of a lumbar spine disability via a December 2013 private medical report that shows a diagnosis of degenerative disk disease of the lumbar spine, status post herniated disks.  A May 2014 VA examination shows a diagnosis of degenerative arthritis of the spine, status post lumbar fusion laminectomy (1974 and 2013).  As such, the competent evidence shows a current lumbar spine disability.  As to whether this disability is related to service, the VA examiner simply stated that there was no evidence of record that could correlate with onset during active service.  This opinion does not show adequate consideration of the evidence and is therefore inadequate.  Specifically, the examiner did not consider the diagnoses of scoliosis and lumbarization in service or the Veteran's report of low back pain since service.  On remand, VA should obtain an addendum opinion that shows adequate consideration of such evidence.

Radiculopathy, Lower Extremities

The Veteran raised the issue of radiculopathy of the lower extremities via a December 2013 private medical report that shows a diagnosis of radiculopathy L-4, L-5, and S-1.  A May 2014 VA examination shows a diagnosis of left lumbar radiculopathy.  This issue is inextricably intertwined with the claim of service connection for a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Board will defer adjudication of it until after the outcome of the claim of service connection for a lumbar spine disability.  

Acquired Psychiatric Disorder

An April 2014 VA examination shows a diagnosis of depressive disorder, NOS.  The Veteran's induction examination shows negative finding for psychiatric abnormalities.  Nonetheless, he reported a history of excessive worry and nervous trouble.  At separation, he again reported a history of depression or excessive worry.

A November 1973 VA examination for purposes of nonservice-connected pension shows a diagnosis of anxiety neurosis.  A subsequent September 1974 VA examination for same purposes shows a diagnosis of depressive neurosis.

At an April 2014 VA examination, the Veteran stated that he received inpatient treatment for severe depression around 1981-82.  He related that, at the time, he was going through financial and marital difficulties that culminated in bankruptcy and divorce, respectively.  He continued treatment for about a year, but discontinued it when he started to feel better.  As noted by the examiner, the Veteran next sought psychiatric treatment in March 2014.  Notwithstanding, VA treatment records show a psychiatric evaluation in February 2012.  See 01/12/2015 VBMS, CAPRI, at 154.  

The April 2014 VA examiner opined that the Veteran's currently diagnosed mental health disability is less likely than not related to service.  The opinion discussed the circumstances that led the Veteran to seek mental health treatment for the first time, in the early 1980s and then again in 2014.  The opinion, however, did not address the evidence that shows diagnoses of anxiety and depressive neurosis in 1973-74, or the reports of mental health symptoms at both induction and separation.  As such, the opinion is inadequate without consideration of such facts.  On remand, 
VA should obtain an addendum opinion that shows adequate consideration of such evidence.


TDIU and SMC

The Veteran also seeks entitlement to TDIU and SMC.  Insofar as these claims are partially based in the remanded issues, the Board finds that adjudication of the claims should be deferred until after the outcome of the service connection claims.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the May 2014 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

A. Lumbar Spine

(1)  Is there clear and unmistakable evidence (near certain) that a lumbar spine disability pre-existed the Veteran's active service?  If so, is there also clear and unmistakable evidence that a pre-existing lumbar spine disability was NOT aggravated beyond its natural progression by active service?  

(2)  If a pre-existing disability is not found, then is it as least as likely as not (probability of 50 percent or more) that the Veteran's current lumbar spine disability was incurred in, or is related, to the Veteran's active service?  Did arthritis of the spine develop within a year of the Veteran's separation from service in October 1968?

In answering both questions, the examiner should consider and address (a) service treatment records that show diagnoses of scoliosis and lumbarization and 
(b) the Veteran's lay report of low back pain since service.

The examiner should provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

B. Acquired Psychiatric Disorder

(1)  Is there clear and unmistakable evidence (near certain) that a mental health disability pre-existed the Veteran's active service?  If so, is there also clear and unmistakable evidence that a pre-existing mental health disability was NOT aggravated beyond its natural progression by active service?  

(2)  If a pre-existing disability is not found, then is it as least as likely as not (probability of 50 percent or more) that the Veteran's current mental health disability was incurred in, or is related, to service?

In answering both questions, the examiner should consider and address (a) the Veteran's reports of mental health symptoms at induction and separation from service and (b) VA examinations that show diagnoses of anxiety and depressive neurosis in 
1973-74.

The examiner should provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


